ORDER

PER CURIAM:
AND NOW, this 20th day of April, 1998, Howard Lazaroff having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated August 21,1997; the said Howard Lazaroff having been directed on February 13, 1999, to inform this Court of any claim he has that the imposition of the identical or comparable and the reasons therefor; and no response having been filed, it is
ORDERED that Howard Lazaroff is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.